ITEMID: 001-78433
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF DOBAL v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1947 and lives in Košice. He is a selfemployed entrepreneur. In that capacity he had dealings with a private company S. which included arranging insurance for its vehicles.
5. On 6 August 1993 S. brought a civil action against the applicant in the Košice II District Court (then Obvodný súd, at present Okresný súd) claiming a sum of money in connection with their previous business.
6. On 11 August 1993 the Košice II District Court found that the action fell within the jurisdiction of the Košice I District Court and decided to transmit the case to the latter.
7. On 10 December 1993 the Košice II District Court quashed its above decision of 11 August 1993 on the ground that, according to up-to-date information, the defendant’s business was within its judicial district. The case thus remained with the Košice II District Court.
8. On 19 August and 24 October 1994 the District Court requested the defendant to pay court fees and to specify its claim for legal costs. The defendant replied on 30 September and 19 December 1994, respectively.
9. On 28 December 1994, in summary proceedings, the District Court issued a payment order (platobný rozkaz) against the applicant for the amount claimed.
10. On 19 January 1995 the applicant successfully appealed (protest). The order was ex lege vacated and the matter fell to be determined in ordinary proceedings.
11. On 16 June and 25 October 1995 the District Court requested the applicant to pay court fees for his appeal. The applicant replied that he could not pay as he had no money, but he eventually paid on 9 February 1996.
12. The District Court held hearings on 24 January and 30 May 1997. Both hearings were adjourned, the former due to the absence of the plaintiff’s lawyer, the latter at the plaintiff’s request since he wished to explore the possibility of settling the case out-of-court.
13. On 26 February 1998 the applicant counterclaimed that the defendant owed him money and sought an order for repayment.
14. Another hearing was scheduled for 17 March 1998 but did not take place because the judge was absent for health reasons.
15. On 9 June 1999 the Košice Regional Court (Krajský súd) declared the plaintiff company insolvent and appointed a receiver. As a result, by operation of Article 14 § 1 (d) of the Bankruptcy Code (Law no. 328/1991 Coll., as amended), all actions by and against the plaintiff were automatically stayed. However, under that provision, actions by the insolvent entity could resume if their defendants so required.
16. In a letter of 16 June 1999 the District Court informed the applicant that the proceedings had been stayed.
17. The proceedings are still stayed.
18. The insolvency order was issued on 9 June 1999 and, in the absence of an appeal, it became final on 1 July 1999.
19. On 2 August 1999 the Regional Court appointed a new receiver as the original one had resigned due to a conflict of interests.
20. The applicant registered his claim (see paragraph 13 above) in the insolvency proceedings.
21. On 9 May 2001 the Regional Court held a meeting of creditors (schôdza veriteľov). At the meeting the creditors approved a summary of the insolvency estate and the proposal for its sale. The Regional Court subsequently held a hearing (prieskumné pojednávanie) with a view to establishing the claims of the different creditors in the insolvency proceedings. At the hearing, which the applicant did not attend, the receiver rejected his claim. It was decided that the applicant and other creditors whose claims had been rejected and who had been absent would be informed in writing that they could seek judicial recognition of their claims by way of a separate action (incidenčná žaloba) under Article 23 § 2 of the Bankruptcy Code.
22. In a letter of 27 February 2002 the Regional Court informed the applicant of the above possibility. The applicant then brought proceedings for recognition of his claim. They are described in detail below.
23. The receiver subsequently held 21 rounds of sales of items belonging to the estate. The sales were supervised by the Regional Court.
24. On 9 March 2005 the receiver filed a report with the Regional Court on the progress of the proceedings. He stated inter alia that it had not been possible to conclude the proceedings thus far because the estate was involved in 9 other court proceedings which were all still pending.
25. The insolvency proceedings are still pending.
26. On 12 March 2002 the applicant responded to the Regional Court’s above letter of 27 February 2002. From the contents of his letter it can be understood that he insisted on his claim and disagreed with its rejection.
27. In a letter of 18 April 2002 the Regional Court informed the applicant that his submission did not meet the formal requirements for an action for recognition of a claim in insolvency and advised him in detail of the relevant requirements.
28. On 23 April 2002 the applicant resubmitted the action.
29. On 17 July 2003 the Regional Court discontinued the proceedings observing that the applicant had withdrawn the action.
30. On 31 March 2004 the Supreme Court (Najvyšší súd) upheld the decision on the applicant’s appeal.
31. On 2 October 2002 the applicant filed a complaint under Article 127 of the Constitution with the Constitutional Court (Ústavný súd) about the length of the above proceedings before the Košice II District Court.
32. On 19 February 2003 the Constitutional Court declared the complaint inadmissible. In line with its established practice it held that, as the proceedings had been lawfully stayed for a legitimate reason (the insolvency), no unjustified delays could be imputed to the Košice II District Court at that time. The part of the proceedings before the District Court before they had been stayed could not be reviewed because they had been stayed outside the statutory two-month time-limit for lodging a constitutional complaint. It was noted that the applicant had not complained of delays in the insolvency proceedings which were pending before the Regional Court.
As regards any delays in the proceedings which might have occurred prior to the decision of 16 June 1999 to stay the proceedings in the Košice II District Court, the applicant had filed his constitutional complaint after the expiry of the statutory two-month time-limit.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
